Citation Nr: 0017937	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1964 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in August 
1997.


FINDING OF FACT

The appellant has not been in contact with the RO or other VA 
personnel within one year period following the mailing of 
development letters to him in 1998 and 1999 to his last known 
address of record for receipt of correspondence; the last 
contact VA had with the appellant of any kind was in August 
1996.


CONCLUSION OF LAW

The appellant has abandoned his claim seeking entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, and the appeal is dismissed.  38 C.F.R. 
§ 3.158(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where evidence is requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of the request, the claim will be 
considered abandoned.  See 38 C.F.R. § 3.158(a) (1999).  When 
a claim is abandoned, further action will not be taken unless 
a new claim is received.  Id.

The appellant's claim for service connection for the 
conditions listed on the title page was filed in July 1992.  
See Statement in Support of Claim, VA Form 21-4138 (June 25, 
1992).  His address on the claim form was 50 N. 6th Street, 
Newark, New Jersey, and this address remained unchanged 
throughout the lengthy pendency of the appeal until August 
1996 when he filed a Form 21-4138 regarding another claim 
(right ear disorder) and reported his address as 280 Eastern 
Parkway #9, Irvington, New Jersey.  The last known contact 
with the appellant followed shortly thereafter when he was 
seen for a VA audio-ear disease compensation examination in 
December 1996.  His address recorded on this examination 
report was the Irvington, New Jersey address.  Whether the 
appellant intended to change his address for receipt of 
correspondence in unknown, but thereafter, the record 
reflects that the RO continued to send correspondence to the 
aforementioned Newark address, including a development letter 
sent out in January 1998 to his Newark address (50 N. 6th 
St.) regarding the issues on appeal.  However, this letter 
was returned by the Postal Service as undeliverable due to no 
forwarding address.  Upon receipt of the returned mail it 
appears that the RO realized that his address had changed 
because in January 1998 an "Address Information Request," 
VA Form 3443, was mailed to the United States Postmaster in 
Newark, New Jersey, in order to ascertain a current mailing 
address for the appellant.  In response, the Newark 
Postmaster advised the RO that the appellant had moved and 
left no forwarding address for receipt of mail.  Further 
development efforts undertaken by the RO in 1999 to achieve 
compliance with the Board's August 1997 remand were 
frustrated because no contact with the appellant was ever 
established.  Thereafter, the record reflects that after 
correspondence sent to the appellant in February 2000 was 
returned by the Postal Service as "attempt not known," the 
RO attempted to locate the appellant by Target and internet 
search inquires, but to no avail as well.  See Report of 
Contact, VA Form 119, dated March 1, 2000.  Finally, the 
Board notes that the appellant's former representative 
revoked its power of attorney in October 1999 because the 
appellant had had no contact with the representative since 
the Board's August 1997 remand.

As a result of the above, the actions taken by the RO to 
comply with the Board's remand instructions of August 1997 
were for the most part unsuccessful due to the appellant's 
failure to respond to development-letter inquires of 1998 and 
1999, or otherwise involve himself in any manner in the 
prosecution of the specific issues raised by this appeal 
since he appeared at a hearing before a Hearing Officer in 
October 1993, nearly seven years ago at this point.  In 
addition, as noted, his former representative revoked its 
power of attorney in October 1999 because it does not know of 
his whereabouts and because he had taken no action to assist 
in the development of his appeal.  While the RO sent 
correspondence to an obviously out-dated address following 
the Board's August 1997 remand, the record nevertheless 
reflects that the appellant evidently moved sometime between 
1996 and 1998, but left no forwarding address for receipt of 
mail.  In any case, the RO's most recent inquiry of March 
2000 reflects that his old Newark address for receipt of 
correspondence in the Target system had not changed and that 
he had no listing via internet search.  Hence, while he 
listed a different address on his Form 21-4138 in August 1996 
filed in connection with an unrelated claim, he has 
nevertheless taken no action to apprise the RO or his former 
representative of his correct mailing address or otherwise 
involved himself in any manner in the development of this 
appeal.

With the above-cited facts and procedural history for 
consideration, the Board concludes that the appellant has 
abandoned his claim on appeal filed in July 1992 for the 
psychiatric disorders claimed as service connected.  He has 
abandoned this claim as a result of his failure to keep the 
RO apprised of his current mailing address.  It appears that 
his non-receipt of correspondence issued since the Board 
remanded this case in August 1997 is attributable to his 
having moved and not informed the RO of his correct address 
for receipt of mail.  The RO and his former representative 
have each independently tried to locate him, but to no avail.  
Thus, in the absence of any objective evidence showing 
impropriety by VA with regard to the handling of his claim to 
this point, given the concerted efforts taken by the RO to 
locate him since 1998, and in view of the fact that he has 
utterly failed to respond to the RO's efforts to further 
develop his claim for appellate review, his claim is 
considered abandoned.

With respect to this matter, it is not shown by the 
evidentiary record in this case that the RO acted improperly 
in its repeated attempts to notify the appellant of the 
actions taken to adjudicate his claim.  See Thompson v. 
Brown, 8 Vet. App. 169 (1995) (VA may rely on "last known 
address" shown of record) and Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (presumption of regularity of administrative 
process in the absence of clear evidence to the contrary).  
What is shown by the record is a complete disregard by the 
appellant for the prosecution of his claim on appeal.  In 
this regard, it is shown by the evidence that the appellant 
has not attempted to stay in contact with the RO or other VA 
personnel or otherwise assist in the development of his claim 
for a number of years.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (quoting Hyson v. Brown, 5 Vet. App. 262 (1993), the 
burden is on the claimant to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find him").  
He has evidently moved and left no forwarding address with 
any interested party, to include his former representative.  
Accordingly, the Board will dismiss this appeal as an 
abandoned claim.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the pertinent law and regulations which apply to 
all VA disability compensation claims and appeals to the 
Board which arise from such claims.  The Board merely 
concludes that the appellant did not meet the legal 
requirements necessary to prosecute his claim for benefits 
pursuant to 38 C.F.R. Part 3 et seq.  Determining whether a 
claim has been abandoned is a threshold obligation inherent 
in the VA's adjudicative process.  See Reyes v. Brown, 7 Vet. 
App. 113 (1994); see also AB v. Brown, 6 Vet. App. 35 (1993) 
(although question of jurisdiction had not been raised or 
considered below, the U. S. Court of Appeals for Veterans 
Claims held that jurisdictional matters could be raised at 
any stage of a judicial proceeding by any party or by the 
court on its own motion).  Accordingly, a remand is not 
required to readjudicate these issues on the basis of an 
abandoned claim.  Sonyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to notice-and-comment requirements 
in the law does not dictate an unquestioning, blind adherence 
in the fact of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).


ORDER

The appeal is dismissed.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

